          Case 2:21-cv-00042     ECF No. 1    filed 01/21/21   PageID.1 Page 1 of 13




 1 William D. Hyslop
     United States Attorney
 2
     Eastern District of Washington
 3   Brian M. Donovan
 4
     Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6
     Telephone: (509) 353-2767

 7                         UNITED STATES DISTRICT COURT
 8
                          EASTERN DISTRICT OF WASHINGTON

 9    UNITED STATES OF AMERICA,
10
                          Plaintiff,                      VERIFIED COMPLAINT FOR
11                                                        FORFEITURE IN REM
12          vs.

13    $26,516.45 U.S. FUNDS,
14
                                 Defendant.
15

16
           Plaintiff, United States of America, by its attorneys, William D. Hyslop, United
17

18 States Attorney for the Eastern District of Washington, and Brian M. Donovan,

19 Assistant United States Attorney, brings this complaint and alleges as follows in

20
     accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:
21

22                              I. NATURE OF THE ACTION
23         1.     This is an action to forfeit and condemn to the use and benefit of the

24 United States of America the following listed property, hereafter the “Defendant

25
     Property,” for violations of 18 U.S.C. § 1343, Wire Fraud, and 18 U.S.C. § 1344,
26

27 Bank Fraud.

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 1
           Case 2:21-cv-00042    ECF No. 1     filed 01/21/21   PageID.2 Page 2 of 13




                              II. THE DEFENDANT(S) IN REM
 1
           2.     The Defendant Property consists of the following property:
 2

 3                 $26,516.45 U.S. funds from the sale of 200 Viewmont Dr. SE,
                   Moses Lake, WA, held in escrow by Stewart Title Company in
 4
                   Stewart Trust, Escrow File #:801297
 5
                              III. JURISDICTION AND VENUE
 6

 7         3.     Plaintiff brings this action in rem in its own right to forfeit and condemn
 8
     the Defendant Property. This Court has jurisdiction over an action commenced by the
 9

10
     United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28

11 U.S.C. § 1355(a).

12
           4.     This Court has in rem jurisdiction over the Defendant Property under 28
13

14
     U.S.C. § 1355(b).

15         5.     Venue is proper in this district pursuant to 28 U.S.C. §1355(b)(1),
16
     because the acts or omissions giving rise to the forfeiture occurred in this district.
17

18                              IV. BASIS FOR FORFEITURE

19         6.     Plaintiff repeats and realleges each and every allegation set forth in
20
     Paragraphs 1 through 6 above.
21

22         7.     The United States alleges that the Defendant Property is subject to

23 forfeiture to the United States because it is property constituting or derived from

24
     proceeds traceable to a violation(s) of 18 U.S.C. § 1343 and 18 U.S.C. § 1344. As a
25

26 result of the foregoing, the Defendant Property is liable to condemnation and

27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 2
          Case 2:21-cv-00042     ECF No. 1    filed 01/21/21   PageID.3 Page 3 of 13




     forfeiture to the United States for its use, in accordance with the provisions of
 1

 2 pursuant to 18 U.S.C. § 981(a)(1)(C).

 3
                                             V. FACTS
 4
           1.     In or around September 2019, Detective Adam Munro of the Moses Lake,
 5

 6 Washington Police Department began investigating potential fraud and embezzlement

 7
     against Experience Powersports (XPR) by a former employee. On or around March 10,
 8
     2020, United States Secret Service Special Agent Randolph Redder joined the
 9

10 investigation at the request of Detective Munro.

11
           2.     Based on facts uncovered in the investigation, upon information and belief
12

13
     XPR’s former manager, Derek M. Smith, engaged in bank and wire fraud in order to

14 embezzle approximately $898,387.35 from the company since 2016.

15
           3.     Based on facts uncovered in the investigation, upon information and belief
16

17 Derek Smith has a brother, Carson Smith, who was also working for XPR as the parts

18 manager. Based on information uncovered in the investigation, Carson Smith benefitted

19
     from Derek’s Smith alleged criminal actions by having his salary inflated above the
20

21 agreed amount with the owners of the business.

22         4.     Derek Smith and Carson Smith were fired from their employment with
23
     XPR on or about August 31, 2019.
24

25                            Forensic Accounting Report Findings

26         5.     Clifton Larson Allen LLP (CLA), a forensic accounting firm, was hired by
27
     XPR to investigate the loss to the company and to establish the amount of money that
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 3
          Case 2:21-cv-00042     ECF No. 1    filed 01/21/21   PageID.4 Page 4 of 13




     was embezzled by the suspect. CLA provided forensic accounting and investigative
 1

 2 services for XPR for the period of January 2016 through August 2019. CLA’s report

 3
     states the following synopsis:
 4

 5
              • On September 17, 2019, XPR engaged CLA to provide forensic

 6                accounting and investigative services for XPR for the period of January
 7
                  2016 through August 2019. The analysis performed by CLA was based on
 8

 9
                  discussions with XPR personnel and the review of XPR financial records

10                related to the alleged fraud discovered by XPR upon uncovering evidence
11
                  of missing company funds and financial misappropriation believed to have
12

13                been committed by former employees Derek Smith, general manager, and

14                Carson Smith, parts manager.
15
              • The CLA report states that on August 31, 2019, XPR terminated Derek
16

17                Smith’s and Carson Smith’s employment with XPR. The alleged theft and

18                financial misappropriation was discovered by XPR prior to and after their
19
                  departure from the company. The initial discovery was made by an XPR
20

21                sales manager, through an internal review of financial activity and
22                disbursements. The sales managers noticed that the company’s cash
23
                  balance in US Bank was lower than what he expected and discovered
24

25                several other anomalies related to sales and other financial transactions. IT
26                was discovered that the company’s accounts payable were not being paid
27
                  on time, which caused a review of XPR’s US Bank cash balance. Based
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 4
         Case 2:21-cv-00042   ECF No. 1   filed 01/21/21   PageID.5 Page 5 of 13




               on an analysis of the sales activity, the sales manager concluded that based
 1

 2             upon the company’s sales there should have been a significantly higher
 3
               cash balance in the bank and the bank account did not reflect all of the
 4
               sales revenue of the company.
 5

 6          • The CLA report further revealed Derek Smith was able to perpetrate the
 7
               alleged theft of funds schemes and financial misappropriation because he
 8

 9
               was given the responsibility for overseeing the business affairs of XPR and

10             had access to the company’s financial records. Derek Smith was
11
               responsible for managing company funds and presenting financial
12

13             information to US Bank, floor financing lending companies, external

14             accountants, and the owners of the company. It has come to light that
15
               Derek Smith sought to gain control over company financial resources by
16

17             falsely presenting himself as the owner of the company to the banks, floor

18             financing companies, and customers, as well as falsely designating himself
19
               as a governor of the company with the Washington Secretary of State.
20

21          • Based on the work performed and information shared with CLA by XPR,
22             Derek Smith appears to have misappropriated XPR funds by methods
23
               involving the following:
24

25                a. Derek Smith caused payroll overpayments to both himself and
26                   Carson Smith:
27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 5
         Case 2:21-cv-00042    ECF No. 1      filed 01/21/21   PageID.6 Page 6 of 13




                        i.    Purposely and without authorization increased the wages paid
 1

 2                            by XPR to Derek Smith above the agreed $70,000.00/year
 3
                              (approximately $2,692.30/bi-weekly);
 4
                       ii.    Purposely      and   without     authorization   increased   the
 5

 6                            commissions paid by XPR to Derek Smith above the agreed
 7
                              $15,000/year;
 8
                      iii.    Purposely      and   without     authorization   increased   the
 9

10                            commission paid by XPR to Carson Smith above the agreed
11
                              $8,500/year.
12

13
                  b. Derek Smith directed payment of his personal American Express

14                   credit card bills with XPR company funds, which included
15
                     purchases of materials and supplies for use at his personal residence,
16

17                   as well as purchases of personal travel and entertainment and other

18                   personal items.
19
                  c. Without knowledge or consent of the owners, Derek Smith
20

21                   improperly redirected company cash receipts that should have been

22                   deposited into the company’s US Bank account.
23
                  d. Derek Smith failed to pay the warranty company for warranty
24

25                   coverage that customers had purchased, which resulted in customers

26                   believing they had warranty coverage when in fact the warranty
27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 6
          Case 2:21-cv-00042    ECF No. 1    filed 01/21/21   PageID.7 Page 7 of 13




                        company never received the application or payment to activate the
 1

 2                      warranty.
 3
                     e. Without knowledge or consent of the owners, Derek Smith
 4
                        borrowed funds from an employee on behalf of the company and
 5

 6                      repaid the loan using company funds in excess of the original loan.
 7
                     f. Derek Smith failed to file and pay sales tax to the state, resulting in
 8
                        significant penalty and interest charges in addition to unpaid sales
 9

10                      tax.
11
           6.     CLA determined that XPR suffered a total estimated loss of $898,387.35
12

13
     related to the alleged theft and unauthorized actions committed by Derek Smith and

14 Carson Smith.

15
                       Fraudulent Proceeds Obtained By Derek Smith
16
           7.     Based on information received from the owner of XPR, Derek Smith’s
17

18 job duties were limited to overseeing the employees and the outsourced bookkeeper,

19 managing the general operations of the business, depositing funds into the company’s

20
     bank account, and running the payroll for the company. Over time, Derek Smith was
21

22 trusted to take on additional responsibilities and eventually had control over the

23 company finances, which entailed direct communication with the outsourced

24
     bookkeeper, direct access to the bank accounts and payroll, and control over all of the
25

26 company’s financial operations. Derek Smith was authorized to issue himself typed

27 payroll and commission checks, but he was not authorized to inflate the amounts

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 7
          Case 2:21-cv-00042   ECF No. 1    filed 01/21/21   PageID.8 Page 8 of 13




     above the agreed upon salary of $70,000 and agreed upon commission of $15,000.
 1

 2 Further, Derek Smith was not authorized to write himself handwritten reimbursement

 3
     checks or other checks from XPR’s accounts.
 4
           8.    Records provided by XPR indicate the fraudulent proceeds were obtained
 5

 6 by Derek Smith through unauthorized checks Derek Smith caused to be issued by

 7
     XPR directly to himself. When issuing the checks to himself from XPR’s account,
 8
     Derek Smith falsely alleged the checks were for payroll, reimbursements, and other
 9

10 unknown payments.

11
           9.    Records provided by XPR indicate Derek Smith used interstate wires by
12

13
     obtaining the fraudulent proceeds through the unauthorized payments from XPR’s

14 company bank account to his personal American Express account via online payments

15
     in the amount of $110,695.59 and using online banking to move fraud proceeds from
16

17 his Horizon Credit Union and Wheatland Bank accounts.

18         10.   Records provided by XPR indicate Derek Smith engaged in bank fraud
19
     by obtaining moneys under the custody and control of US Bank on behalf of XPR
20

21 through false or fraudulent pretenses and representations through holding himself out

22 to be the owner of the company to the bank and issuing and signing checks from

23
     XPR’s US Bank account without authorization.
24

25         11.   Records provided by XPR reveal the following fraudulent salary and

26 commission overpayments to Derek Smith:

27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 8
          Case 2:21-cv-00042      ECF No. 1   filed 01/21/21   PageID.9 Page 9 of 13




                 a. During the year 2016, Derek Smith received $66,954.31 in commissions,
 1

 2                  which is $51,954.31 more than the agreed upon amount of $15,000.
 3
                 b. During the year 2017, Derek Smith received $124,941.92 in
 4
                    commissions, which is $109,941.92 more than the agreed upon amount
 5

 6                  of $15,000.
 7
                 c. During the year 2018, Derek Smith received $64,542.34 in commissions,
 8
                    which is $49,542.34 more than the agreed upon amount of $15,000.
 9

10               d. During the year 2018, Derek Smith received an overpayment of his base
11
                    salary in the amount of $41,047.35.
12

13
                 e. During the year 2019 Derek Smith received $35,429.51 in commissions,

14                  which is $20,429.51 more than the agreed upon amount of $15,000 (it
15
                    should be noted Derek Smith was terminated from XPR on August 31,
16

17                  2019).

18         12.      The fraudulent proceeds were deposited into two bank accounts in the
19
     name of Derek Smith: (a) Horizon Credit Union account ending 81037 in the name of
20

21 Derek M Smith and Danielle R Resendez; and (b) Wheatland Bank account ending

22 9376 in the name of Derek Smith.

23
           13.      Bank records obtained from Horizon Credit Union for Derek Smith and
24

25 Danielle Resendez account ending in 1037 for the years 2018 and 2019 indicate that in

26 2018 and 2019 Derek Smith caused at least 142 checks to be issued by XPR and

27
     signed by Smith, many of them handwritten, which were deposited into Smith’s
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 9
          Case 2:21-cv-00042   ECF No. 1   filed 01/21/21   PageID.10 Page 10 of 13




     Horizon Credit Union account. The total amount of checks from XPR deposited into
 1

 2 Smith’s Horizon bank account is at least $262,368.50.

 3
           14.    Bank records obtained from Wheatland Bank for Derek Smith account
 4
     ending in 9376 indicate that in April and May 2019, Derek Smith caused at least three
 5

 6 checks to be issued by XPR and signed by Smith, which were deposited into Smith’s

 7
     Wheatland Bank account. The total amount of checks from XPR deposited into
 8
     Smith’s Wheatland bank account is at least $5,299.78.
 9

10         15.    Based on facts uncovered in the investigation and the records reviewed
11
     by investigators, upon information and belief Derek Smith caused checks totaling
12

13
     $267,668.28 in 2018 and 2019 to be issued by XPR to him, which were signed and

14 deposited by him. Taking into account his agreed upon salary of $70,000/year and

15
     commissions of $15,000/year for 2018 and two-thirds of 2019 (Derek Smith was fired
16

17 from XPR in August 2019) in the amount of approximately $141,100, the total

18 amount of fraud proceeds obtained by Derek Smith represented in these transactions is

19
     at least $126,568.28.
20
                                    The Defendant Property
21

22         16.    Bank records indicate that the fraud proceeds obtained by Derek Smith

23 and deposited into his Horizon Credit Union and Wheatland Bank accounts were used

24
     to pay the mortgage on his former residence located in Moses Lake, Washington.
25

26         17.    The residence was sold on or about June 26, 2020 to a legitimate

27 purchaser. The Defendant Property was seized pursuant to a federal seizure warrant

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 10
          Case 2:21-cv-00042    ECF No. 1    filed 01/21/21   PageID.11 Page 11 of 13




     issued on June 25, 2020, following the closing of the sale while it was held in escrow
 1

 2 by Stewart Title Company in Stewart Trust, Escrow File #:801297.

 3
            18.    For the reasons explained below, the Defendant Property represents the
 4
     proceeds from the sale of Derek Smith’s residence, and, therefore, is property
 5

 6 constituted or derived from proceeds of Derek Smith’s fraud against XPR.

 7
            19.    Records indicate that Derek Smith signed a contract to purchase his
 8
     residence in Moses Lake on or about April 24, 2017. Smith subsequently applied for
 9

10 and was granted a home loan through GESA Credit Union / DMI. At the time of

11
     purchase, Smith made a down payment from a Horizon Credit Union for $8,286.08.
12

13
            20.    Records indicate that in 2018 and 2019, Smith made mortgage payments

14 via online banking on interstate wires totaling $65,315.30 from Smith’s Horizon Credit

15
     Union account to his GESA home mortgage, which was during the period of his
16

17 fraudulent activities.

18          21.    Records indicate that in May 2019, Smith made mortgage payments via
19
     online banking on interstate wires totaling $6,019.36 from Smith’s Wheatland Bank
20

21 account to his GESA home mortgage, which was during the period of his fraudulent

22 activities.

23
            22.    Based on these facts and transactions, a total of $71,334.66 in fraud
24

25 proceeds were used by Derek Smith to pay the mortgage on his residence.

26          23.    Based on the foregoing, the Defendant Property, which represent Smith’s
27
     proceeds from the sale of the residence, is property traceable to Smith’s illegal
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 11
          Case 2:21-cv-00042    ECF No. 1    filed 01/21/21   PageID.12 Page 12 of 13




     activities and is property constituting or derived from wire fraud in violation of 18
 1

 2 U.S.C. § 1343 and bank fraud in violation of 18 U.S.C. § 1344. Consequently, the

 3
     Subject Property is subject to seizure and forfeiture pursuant to 18 U.S.C. §
 4
     981(a)(1)(A) and (C) and (b), and 28 U.S.C. § 2461.
 5

 6                                     VI. CONCLUSION
 7
            Based on the foregoing, the United States alleges that the Defendant Property is
 8
     subject to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(C), because
 9

10 it constitutes proceeds or was derived from proceeds traceable to a violation(s) of 18

11
     U.S.C. § 1343, Wire Fraud and 18 U.S.C. § 1344, Bank Fraud.
12

13
            WHEREFORE, the United States of America requests that notice of this action

14 be given to all persons who reasonably appear to be potential claimants of interests in

15
     the property; that the Defendant Property be forfeited and condemned to the United
16

17 States of America; that the plaintiff be awarded its costs and disbursements in this

18 action and for such other and further relief as this Court deems proper and just.

19
            DATED this 21st day of January 2021.
20

21                                     William D. Hyslop
                                       United States Attorney
22

23                                     s/ Brian M. Donovan
                                       Brian M. Donovan
24                                     Assistant United States Attorney
25

26

27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 12
         Case 2:21-cv-00042     ECF No. 1    filed 01/21/21   PageID.13 Page 13 of 13




                                         VERIFICATION
 1

 2         I, Randolph Redder, hereby verify and declare under penalty of perjury that I
 3
     am a Special Agent with the United States Secret Service, in Spokane, Washington,
 4
     that I have read the foregoing Verified Complaint in rem and know the contents
 5

 6 thereof, and that the matters contained in the Verified Complaint are true to my own

 7
     knowledge, except that those matters herein stated to be alleged on information and
 8
     belief and as to those matters I believe them to be true.
 9

10         The sources of my knowledge and information and the grounds of my belief are
11
     the official files and records of the United States, information supplied to me by other
12

13
     law enforcement officers, as well as my investigation of this case, together with

14 others, as a Special Agent.

15
           I hereby verify and declare under penalty of perjury that the foregoing
16

17 information is true and correct.

18         DATED this 21st day of January 2021.
19

20

21                                    Randolph Redder, Special Agent
                                      United States Secret Service
22

23

24

25

26

27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM 13
JS 44 (Rev. 10/20)         Case 2:21-cv-00042                           ECF No. 1-1
                                                                         CIVIL      filed SHEET
                                                                                COVER     01/21/21                                  PageID.14 Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                            DEFENDANTS
          United States of America,                                                                          $26,516.45 U.S. FUNDS
    (b)   County of Residence of First Listed Plaintiff                                                      County of Residence of First Listed Defendant                       Grant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)

          Brian M. Donovan, United States Attorney's Office, P.O.
          Box 1494, Spokane, WA 99210-1494, (509) 353-2767
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                           and One Box for Defendant)
✖   1   U.S. Government                  3   Federal Question                                                                    PTF           DEF                                             PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1             1          Incorporated or Principal Place         4     4
                                                                                                                                                              of Business In This State

    2   U.S. Government                  4   Diversity                                            Citizen of Another State              2            2      Incorporated and Principal Place           5         5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                  Citizen or Subject of a               3            3      Foreign Nation                             6         6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                       Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                               FORFEITURE/PENALTY                         BANKRUPTCY                             OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY               625 Drug Related Seizure             422 Appeal 28 USC 158                    375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -              of Property 21 USC 881           423 Withdrawal                           376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability      ✖   690 Other                                28 USC 157                               3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                                             400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                  PROPERTY RIGHTS                          410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                                  820 Copyrights                          430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                                830 Patent                              450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                                835 Patent - Abbreviated                460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                       New Drug Application                470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                        840 Trademark                               Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                        LABOR                        880 Defend Trade Secrets                480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud                710 Fair Labor Standards                  Act of 2016                             (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending               Act                                                                       485 Telephone Consumer
    190 Other Contract                      Product Liability           380 Other Personal             720 Labor/Management                 SOCIAL SECURITY                              Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage                Relations                        861 HIA (1395ff)                         490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage            740 Railway Labor Act                862 Black Lung (923)                     850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability          751 Family and Medical               863 DIWC/DIWW (405(g))                       Exchange
                                            Medical Malpractice                                            Leave Act                        864 SSID Title XVI                       890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS              790 Other Labor Litigation           865 RSI (405(g))                         891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                 791 Employee Retirement                                                       893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee                 Income Security Act              FEDERAL TAX SUITS                        895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                               870 Taxes (U.S. Plaintiff                    Act
    240 Torts to Land                   443 Housing/                        Sentence                                                             or Defendant)                       896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                         871 IRS—Third Party                      899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                  IMMIGRATION                           26 USC 7609                             Act/Review or Appeal of
                                            Employment                  Other:                         462 Naturalization Application                                                    Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other           465 Other Immigration                                                         950 Constitutionality of
                                            Other                       550 Civil Rights                   Actions                                                                       State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                            8 Multidistrict
      Proceeding             State Court                             Appellate Court              Reopened                    Another District          Litigation -                             Litigation -
                                                                                                                              (specify)                 Transfer                                 Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         18 U.S.C. § 981(a)(1)(C).
VI. CAUSE OF ACTION                      Brief description of cause:
                                         civil forfeiture for bank and wire fraud violations
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                                JURY DEMAND:                        Yes      ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                                 DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
January 21, 2021                                                        BRIAN DONOVAN                                                        Digitally signed by BRIAN DONOVAN
                                                                                                                                             Date: 2021.01.21 14:34:17 -08'00'


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                                       MAG. JUDGE
